UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 96-6137



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

         versus

IVAN TAYLOR, a/k/a Carlos,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Charles E. Simons, Jr., Senior Dis-
trict Judge. (CR-89-9, CA-94-1523-3-6BC)


Submitted:   January 23, 1997              Decided:   January 31, 1997


Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Ivan Taylor, Appellant Pro Se. Robert Claude Jendron, Jr., As-
sistant United States Attorney, Columbia, South Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his mo-

tion filed under 28 U.S.C. § 2255 (1994), amended by Antiterrorism
and Effective Death Penalty Act of 1996, Pub. L. No. 104-132, 110

Stat. 1214. Appellant's case was referred to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (1994). The magistrate judge

recommended that relief be denied and advised Appellant that the

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the
recommendation. Despite this warning, Appellant failed to object to

the magistrate judge's recommendation.

     The timely filing of objections to a magistrate judge's recom-

mendation is necessary to preserve appellate review of the sub-

stance of that recommendation when the parties have been warned

that failure to object will waive appellate review. See Wright v.
Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); United States v.

Schronce, 727 F.2d 91, 93-94 (4th Cir.), cert. denied, 467 U.S.

1208 (1984); see also Thomas v. Arn, 474 U.S. 140 (1985). Appellant
has waived appellate review by failing to file objections after

receiving proper notice.* We accordingly deny a certificate of ap-

pealability and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in



     *
       To the extent that Appellant contends he did not receive a
copy of the magistrate judge's report, the proper avenue for relief
from the judgment is a Fed. R. Civ. P. 60(b) motion in the district
court.

                                2
the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                3